Exhibit 10.1

AMENDMENT NO. 1 TO MASTER AGENCY AGREEMENT

AMENDMENT No. 1 dated as of October 3, 2012 (“Amendment No. 1”) to the Master
Agency Agreement dated September 13, 2010 among SunTrust Banks, Inc. (the
“Company”) and SunTrust Robinson Humphrey, Inc. (the “Agent”).

WITNESSETH:

WHEREAS, the Company and the Agent are parties to a Master Agency Agreement
dated as of September 13, 2010 (the “Master Agency Agreement”) in connection
with the issue and sale from time to time by the Company of its Global
Medium-Term Notes, Series A (the “Notes”). The Notes have been, and will be,
issued from time to time pursuant to the provisions of an indenture dated as of
September 10, 2007, between the Company and U.S. Bank National Association, as
trustee.

WHEREAS, the parties desire to amend the Master Agency Agreement as provided
herein.

WHEREAS, the entry into this Amendment No. 1 to the Master Agency Agreement by
the parties hereto is in all respects authorized by the provisions of the Master
Agency Agreement.

NOW, THEREFORE, the parties hereto agree, as follows:

ARTICLE 1

AMENDMENTS

Section 1.01. Amendment to Section 1. Section 1 of the Master Agency Agreement
is hereby amended by replacing the first sentence thereof with the following
sentence:

“SunTrust Banks, Inc., a Georgia corporation (the “Company”), confirms its
agreement with each of you (individually an “Agent” and collectively the
“Agents”) with respect to the issue and sale from time to time by the Company
under the Registration Statement referred to below (or any additional or
replacement registration statement or registration statements) of its Global
Medium-Term Notes, Series A, (the “Notes” and, together with any other
securities that may be offered by post-effective amendment to the Registration
Statement, the “Program Securities”)”

Section 1.02. Amendment to Section 7(a). Paragraph (a) of Section 7 of the
Master Agency Agreement is hereby amended by adding the following sentence
immediately after the last sentence:

“For purposes of this paragraph, the term “Registration Statement” shall be
deemed to mean the registration statement under which such Program Securities
are being offered, which may be the Registration Statement referred to in
Section 2(a) or any additional or replacement registration statement relating to
the Program Securities referred to in Section 5(b).”



--------------------------------------------------------------------------------

Section 1.03. Addition of Section 7(l). Section 7 of the Master Agency Agreement
is hereby amended by adding the following paragraph after paragraph (k) of
Section 7:

“(l) Except with respect to paragraph (a) above, for purposes of the documents
required to be delivered pursuant to this section, the term “Registration
Statement” shall be deemed to refer to the Registration Statement referred to in
Section 2(a), together with any additional or replacement registration statement
relating to the Program Securities referred to in Section 5(b).”

ARTICLE 2

MISCELLANEOUS PROVISIONS

Section 2.01. Other Terms of Master Agency Agreement. Except insofar as herein
otherwise expressly provided, all provisions, terms and conditions of the Master
Agency Agreement are in all respects ratified and confirmed and shall remain in
full force and effect.

Section 2.02. Definitions; Governing Law; Counterparts. Except as otherwise
expressly provided herein, all terms used herein which are defined in the Master
Agency Agreement and not defined herein shall have the meaning set forth in the
Master Agency Agreement.

This Amendment No. 1 shall be governed by and construed in accordance with the
laws of the State of New York. This Amendment No. 1 may be executed in one or
more counterparts and the executed counterparts taken together shall constitute
one and the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

SUNTRUST ROBINSON HUMPHREY, INC. By:   /s/ Neil Davies   Name: Neil Davies  
Title:

 

SUNTRUST BANKS, INC. By:   /s/ Timothy J. Schmidt   Name: Timothy J. Schmidt  
Title:

[Signature Page to Amendment No. 1 to Master Agency Agreement]